NUMBERS 13-21-00470-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


KENNETH LEE CHAVEZ,                                                          Appellant,

                                            v.

THE STATE OF TEXAS,                                                           Appellee.


                    On appeal from the 93rd District Court
                         of Hidalgo County, Texas.


                          ORDER OF ABATEMENT
               Before Justices Longoria, Hinojosa, and Silva
                             Order Per Curiam

       This cause is before the Court on its own motion. On December 20, 2021, appellant

attempted to perfect an appeal by filing a pro se notice of appeal. It is unclear which, if

any, final judgment the appellant is attempting to appeal. On January 11, 2022, the Clerk

of the Court sent appellant’s counsel notice that it appears there is no final, appealable

judgment. Appellant’s counsel did not respond to the notice and the defect has not been
cured.

         This sequence of events requires us to effectuate our responsibility to avoid further

delay and to preserve the parties' rights. See Tex. R. App. P. 44.3 and 44.4. Accordingly,

this appeal is abated and the cause remanded to the trial court. Upon remand, the trial

court shall utilize whatever means necessary to make appropriate findings and

recommendations concerning the following: (1) whether appellant wishes to pursue his

appeal; (2) which final judgment or other order appellant is attempting to appeal; (3)

whether appellant has effectively abandoned the appeal; (4) if counsel has abandoned

the representation of appellant; (5) whether appellant’s rights are adversely affected by a

continued delay; (6) whether new counsel should be appointed; and (7) if any other orders

are necessary to ensure the proper and timely pursuit of appellant’s appeal.

         The trial court shall cause its finding and recommendations, together with any

orders it may enter regarding the aforementioned issues, to be included in a supplemental

clerk's record. Furthermore, the trial court shall cause a supplemental reporter's record of

any proceedings to be prepared. The supplemental clerk's record and supplemental

reporter's record, if any, shall be filed with the Clerk of this Court within thirty days from

the date of this order.

                                                          PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
15th day of March, 2022.




                                               2